Citation Nr: 1731212	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-00 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Adam S. Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1988 to June 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The jurisdiction of the case currently lies with the RO in St. Paul, Minnesota.  
 
In May 2016, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the St. Paul, Minnesota RO.  A transcript of the hearing is associated with the claims file.
 
This case was previously remanded by the Board in December 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

In January 2017, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.
 
The reopened claim of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A February 1991 rating decision denied entitlement to service connection for a lumbar spine disability; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the issue within the one-year appeal period following the issuance of the February 1991 rating decision.

2.  A September 2008 rating decision denied a petition to reopen the claim for service connection for a lumbar spine disability; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the issue within the one-year appeal period following the issuance of the September 2008 rating decision.

3.  Evidence received since the September 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a lumbar spine disability.  

4.  During the May 2016 hearing, the Veteran requested withdrawal of the issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The February 1991 and September 2008 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (b), 20.200, 20.202, 20.302, 20.1103 (2016).

2.  New and material evidence having been received; the claim for entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.303 (2016). 

3.  The criteria for withdrawal of a substantive appeal as to the issue of entitlement to a TDIU are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Withdrawal

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time, or on the record during a hearing, before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204 (2016).

During the May 2016 hearing, the Veteran requested withdrawal of the appeal for entitlement to a TDIU.  The criteria have been met for withdrawal of the Veteran's appeal regarding entitlement to a TDIU.  As there are no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the issue and it is dismissed.  

New and Material Evidence to Reopen

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran submitted an original claim for entitlement to service connection for a lumbar spine disability in June 1990.  In the claim, the Veteran indicated that the disability began in January 1990 after he was hit by a car during military service in Panama.  See VA Form 21-526, Veteran's Application for Compensation or Pension.  The RO sent the Veteran a notification letter in July 1990 explaining that if he failed to report to his scheduled VA examination his claim may be disallowed.  The RO denied the Veteran's claim in the February 1991 rating decision because the Veteran failed to report to his August 1990 VA examination.  The RO notified the Veteran of the decision in a letter dated March 4, 1991.  The Veteran did not file a notice of disagreement with the February 1991 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of issuance of notice of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 1991 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105.

The Veteran submitted a petition to reopen the claim for entitlement to service connection for a lumbar spine disability in January 2008.  See VA Form 21-526, received on January 2, 1008.  The RO denied the Veteran's petition to reopen in a September 2008 rating decision.  No appeal was taken from that determination, nor was new and material evidence received within one year of issuance of notice of the determination.  As such, the September 2008 rating decision is final.  38 U.S.C.A. § 7105.  The Veteran most recently submitted a petition to reopen the claim for entitlement to service connection for a lumbar spine disability in May 2010.  See VA Form 21-4138, received in May 2010.  The RO denied the Veteran's petition to reopen in the October 2010 rating decision currently on appeal.  In so doing, the RO considered the Veteran's service treatment records for his period of military service and all evidence previously considered.  

Evidence associated with the record since the final September 2008 rating decision, relevant to the Veteran's claimed lumbar spine disability, includes a February 1990 medical report from Dr. S. E. from the Gorgas Army Hospital in Panama, received on January 13, 2017.  The medical report includes information that the Veteran was struck by a car from the back, flipping over the hood, and slamming his head against the windshield of the car.  The report additionally states that the Veteran was admitted with a diagnosis of a fracture at the L5, S1 junction.  This evidence is new because it was not previously considered by VA.  It is also material in that it provides competent medical evidence that the Veteran sustained a fracture at the L5, S1 junction during service after being struck by a car.  The Board notes that, for purposes of reopening, the credibility of Dr. S. E.'s report is presumed.  See Justus, 3 Vet. App. 510, 512-13 (1992).  Dr. S. E.'s report therefore relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a lumbar spine disability.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a lumbar spine disability, and the claim is therefore reopened.  38 C.F.R. § 3.156 (a).      


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a lumbar spine disability is reopened, and, to that extent only, the appeal is granted.

The issue of entitlement to a TDIU is dismissed.



REMAND

The Board finds that the reopened issue of entitlement to service connection for a lumbar spine disability must be remanded for further development before a decision may be made on the merits.

The Veteran has identified outstanding, relevant military medical records.  Specifically, the Veteran's representative reported the Veteran was hospitalized for over 20 days at the Gorgas Army Hospital in Panama in or around February 1990.  Inpatient clinical records, as opposed to outpatient clinical records, are generally stored separately from service medical treatment records.  See VA Adjudication Procedure Manual M21-1MR III, Subpart iii, 2.A.1.  While the record reflects the RO requested the Veteran's clinical records for the Gorgas Army Hospital from the Veteran; the record does not reflect the RO requested the Veteran's clinical records directly from the medical facility.  As a result, a request must be made for the identified in-service inpatient clinical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(2), (3).  

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his lumbar spine disability since February 1990.  Thereafter, any identified records, to include those from the Gorgas Army Hospital dated from January 1990 to the present that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.

The Veteran has not yet been afforded a VA examination in relation to his claim that his current lumbar spine disability is directly related to his active service.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Board finds that the low threshold for provision of a VA examination described in McLendon has been met.  Therefore, the Veteran must be provided a VA examination to determine the nature and likely etiology of any current lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Request any available reports of inpatient clinical or hospital treatment of the Veteran at Gorgas Army Hospital in Panama, from all appropriate resources for inpatient records, to include the medical facility, if feasible.  All efforts to locate the records must be documented in the claims folder and the Veteran notified accordingly.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify the approximate dates and locations of all outstanding treatment records of the lumbar spine since service from private healthcare providers, not currently associated with the Veteran's claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  After the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of all diagnosed lumbar spine disability.  Provide a copy of this Remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for all current lumbar spine disabilities.

b)  If there is a current lumbar spine disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disability had its onset during the Veteran's service or is otherwise causally or etiologically related to the Veteran's service.

The examiner is requested to specifically address the Veteran's report of being struck by a car during active service.  See February 1990 medical treatment reports received on January 13, 2017.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

4.  After the above development has been completed, adjudicate the reopened claim de novo.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


